NO. 12-13-00363-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

CODY LAMONT BLAYLOCK,                                   §       APPEAL FROM THE 114TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Cody Lamont Blaylock appeals his conviction for engaging in organized criminal
activity. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                                BACKGROUND
       Appellant was indicted for the first degree felony offense of engaging in organized
criminal activity by committing aggravated assault with a deadly weapon as a member of a
criminal street gang.1 Appellant and the State entered a negotiated plea agreement for an agreed
punishment of deferred adjudication community supervision for ten years in exchange for
Appellant's “guilty” plea and pleas of “true” to the allegations that he used a deadly weapon and
that he was a member of a criminal street gang at the time of the offense.
       In accordance with the agreement, the trial court placed Appellant on deferred
adjudication community supervision for a ten year period in December 2010. The trial court also


       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011), § 71.02(a)(1), (b) (West Supp. 2014).
considered two additional charges in determining whether to place Appellant on deferred
adjudication community supervision.2
       The State filed an application to proceed to final adjudication in May 2012. Appellant
pleaded “true” to most of the allegations. After a hearing, the trial court denied the application.
       In October 2013, the State filed another application to proceed to final adjudication. The
State twice amended its application. In the application, the State alleged that Appellant failed to
abide by the terms of his community supervision in that he (1) committed the offense of criminal
trespass, (2) failed to pay for urinalysis testing on numerous occasions, (3) failed to pay
supervision fees and court costs, and (4) failed to obtain a GED as ordered by the court. At the
subsequent hearing, Appellant pleaded “true” to each paragraph in the application. The trial
court adjudicated Appellant’s guilt, found him guilty of the offense, and found that the
allegations that he used a deadly weapon and was a member of street gang were true. After a
hearing on punishment, the trial court sentenced Appellant to twenty years of imprisonment.
This appeal followed.


                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.
       Appellant filed a pro se brief in which he raised issues that his sentence was excessive
and that he received ineffective assistance of counsel when he was advised to plead “guilty” and
“true” to the State’s application to proceed to final adjudication, rendering the pleas involuntary.
We have reviewed the record for reversible error and have found none. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005).



       2
           See TEX. PENAL CODE ANN. § 12.45(a) (West 2011).


                                                      2
                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We are in agreement with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and
the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of this court’s
judgment or the date the last timely motion for rehearing was overruled by this court. See TEX.
R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered March 4, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 4, 2015


                                         NO. 12-13-00363-CR


                                  CODY LAMONT BLAYLOCK,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1070-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.